In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00157-CR

THOMAS EDWARD BLANKENSHIP,                §   On Appeal from County Court at Law
Appellant
                                          §   of Hood County (52381)

                                          §   July 14, 2022

V.                                        §   Opinion by Chief Justice Sudderth

                                          §   Dissenting Opinion by Justice Walker

THE STATE OF TEXAS                        §   (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. This case is remanded to the trial court for

reformation of the judgment to a Class C misdemeanor and for a new punishment

hearing and assessment of punishment within the range for a Class C misdemeanor.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth